Citation Nr: 0330667	
Decision Date: 11/06/03    Archive Date: 11/17/03	

DOCKET NO.  02-12 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for a heart disorder. 

2.  Entitlement to service connection for arthritis. 

3.  Entitlement to service connection for rheumatism. 

4.  Entitlement to service connection for a lung disorder. 

5.  Entitlement to service connection for gallbladder 
disease. 

6.  Entitlement to service connection for a vision disorder. 

7.  Entitlement to basic eligibility for Department of 
Veterans Affairs (VA) nonservice-connected pension benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is shown to have had service with the New 
Filipino Scouts under Public Law 109, 79th Congress, from 
August 1946 to May 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  A hearing was held before the 
RO in September 2002.  In April 2003, the appellant canceled 
his request for a hearing before the Board.  


FINDING OF FACT

The appellant had service as an enlisted man with the New 
Filipino Scouts from August 3, 1946, to May 21, 1949, but 
did not have service as a member of the Army of the United 
States or the Philippine Commonwealth Army, including the 
Recognized Guerillas in the service of the United States 
Armed Forces.  




CONCLUSION OF LAW

The appellant does not meet the basic service eligibility 
requirements for entitlement to nonservice-connected VA 
pension benefits.  38 U.S.C.A. §§ 101(2), 107, 1502, 1521, 
1541 (West 2002); 38 C.F.R. § 3.40 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Nonservice-Connected Pension Benefits

The law authorizes a payment of VA nonservice-connected 
disability pension to a "veteran" of a war who has a 
requisite service and who is permanently and totally 
disabling.  38 U.S.C.A. §§ 1502, 1521.  The term "veteran" 
means a person who served in the active military, naval or 
air service or was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d).  Service in 
the New Filipino Scouts under Section 14 of Public Law 190, 
79th Congress (the "Armed Forces Voluntary Recruitment Act 
of 1945"), shall not be deemed to have been active military, 
naval or air service, except for benefits under certain 
contracts of National Service Life Insurance, or 
compensation for service-connected disability or death, and 
dependency or indemnity compensation for a service-connected 
death.  

All enlistments and reenlistments of Filipino Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive, were made under the authority of Public Law 190 
as it constituted the sole authority for such enlistments 
during the period.  38 C.F.R. § 3.40(b).  Service in the 
Philippine Scout in the Regular Army inducted between 
October 6, 1945 to June 30, 1947, inclusive, in the 
Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, United States Army, pursuant to the 
Military Order of the President of the United States dated 
July 27, 1941, is included for compensation benefits, but 
not for pension benefits.  38 U.S.C.A. § 107(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA is prohibited from a finding, 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification that a particular individual served 
in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530 (2002).  In this case, the appellant has provided 
evidence indicating that he served with the Filipino Scouts 
from August 1946 to May 1949.  The service department has 
certified that such service was in fact with the Filipino 
Scouts.  The Board therefore finds that the appellant's 
military service renders him ineligible as a matter of law 
for VA nonservice-connected pension benefits.  

The Board does recognize that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  Congress, in enacting the statute, noted 
the importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would 
substantiate the claim."  Mason v. Principi, 16 Vet. App. 
129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the 
law and not the evidence is dispositive of the claim, the 
VCAA is not applicable.  See Mason, 16 Vet. App. at 132 
(VCAA not applicable to a claim for nonservice-connected 
pension when the claimant did not serve on active duty 
during a period of war); Smith (Claudus) v. Gober, 14 Vet. 
App. 227 (2000) (VCAA did not affect a federal statute that 
prohibited payment of interest on past due benefits), aff'd, 
28 F.3d 1384 (Fed. Cir. 2002).  As the law is dispositive in 
the instant claim, the VCAA is not applicable.


ORDER

The criteria for basic eligibility for VA nonservice-
connected pension benefits have not been met.  To this 
extent, the appeal is denied. 


REMAND

With regard to his service connection claims, the appellant 
has submitted several documents which purportedly are copies 
of medical certifications dated at various times beginning 
in about 1951.  However, these documents do not appear to be 
copies of actual treatment records.  In a March 2001 Appeal 
Memorandum, the appellant alleges that VA has not assisted 
him in obtaining the actual medical records or in verifying 
the authenticity of the copies which he has submitted.  It 
does appear from the submitted copies of the private 
certifications (apparently copied in 2001) that these are 
copies of originals, thus suggesting that the originals are 
in fact still available.  In view of the fact that the 
appellant's service medical records were apparently 
destroyed in a fire and in recognition of the appellant's 
request for VA assistance in obtaining post-service medical 
records, the Board believes that additional action to assist 
the appellant is necessary before the Board may proceed with 
appellate review. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  The RO 
should ensure that the appellant has 
been properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and evidence 
that VA will seek to provide, and (c) 
the information and evidence that the 
appellant is expected to provide.  The 
appellant should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 
2003).

2.  The RO should take appropriate 
action to contact the following medical 
care facilities and request copies of 
all clinical treatment records and 
medical treatment certifications 
pertaining to treatment of the appellant 
from 1949 on:  a) Army General Hospital 
(Provisional), Fort Bonifacio-Metro 
Manila; b) Tayug, Pangasinan Hospital.  
To the extent possible, the RO should 
attempt to verify the authenticity of 
the copies of medical statements from 
these facilities that have been 
submitted by the appellant.  

3.  The appellant should be contacted 
and asked to identify all medical care 
providers who are currently treating him 
for the claimed disorders.  Appropriate 
action to obtain treatment records 
should be accomplished.  

4.  After completion of the above, the 
RO should review the record and 
determine if VA examinations and 
opinions are necessary under 38 C.F.R. 
§ 3.159.  If so, such examinations 
should be scheduled.  

5.  The RO should then review the 
expanded record and determine if the 
service connection benefits sought can 
be granted.  The appellant should be 
furnished a supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


